Citation Nr: 1537871	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  11-10 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for generalized anxiety disorder (GAD) with posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Becker, Counsel


INTRODUCTION

The Veteran served on active duty from October 1947 to February 1951.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The previously established 30 percent rating for the Veteran's GAD with PTSD was continued therein.  In a February 2011 rating decision, the RO increased the rating to 50 percent.  As this is, however, only a partial grant of the Veteran's increased rating claim, his appeal is not has proceeded.  AB v. Brown, 6 Vet. App. 35 (1993); Corchado v. Derwinski, 1 Vet. App. 160 (1991).

In October 2012, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  In a February 2013 decision, the Board denied a rating in excess of 50 percent for an acquired psychiatric disorder (diagnosed as PTSD and anxiety disorder) but remanded a TDIU for additional development.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In August 2013, the Court vacated the Board's decision on this issue and remanded it for further development.  The Board remanded it, along with a TDIU, for additional development in April 2014.

The Board denied both a rating in excess of 50 percent for GAD with PTSD and a TDIU in January 2015.  Once again, the Veteran appealed the increased rating denial to the Court.  The Court issued an Order in July 2015 granting a Joint Motion for Partial Remand (JMPR) submitted on behalf of the Veteran and VA earlier that month.  The JMPR called for vacatur of the Board's decision with respect to the increased rating denial, and it further indicated that the denial of a TDIU was part and parcel thereto and inextricably intertwined therewith.  Both issues accordingly were remanded back to the Board.  
The following determinations on these issues are based on review of the Veteran's claims file.  Much of the Board's January 2015 decision is repeated herein.  Some changes have been made, however, to address the JMPR.  Compliance with a Court Order indeed is mandatory, and such compliance extends to the terms of a Joint Motion upon which the Order is based.  Forcier v. Nicholson, 19 Vet. App. 414 (2006).  Of note is that others issues were denied in the Board's previous decisions, but these denials were not appealed by the Veteran.  Finally, please note that this matter has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2015).


FINDINGS OF FACT

1.  The Veteran's GAD with PTSD has been characterized by irritability, flashbacks and insomnia; it is not characterized by suicidal ideation, obsessional rituals, impaired impulse control, near-continuous panic or depression affecting ability to function independently, spatial disorientation, illogical or obscure speech, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships.  

2.  The Veteran's GAD with PTSD, his only service-connected disability, is not of such severity so as to preclude substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for GAD with PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West. 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.41, 4.126, 4.130, Diagnostic Code 9400 (2015).  

2.  The criteria for a TDIU due to service-connected disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.1 4.15, 4.16 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Notice letters, including ones dated in August 2009, October 2009, and April 2014 issued prior and subsequent to the rating decision on appeal, informed the Veteran of what the evidence must show to establish entitlement to the benefits sought (e.g., those claims adjudicated herein), what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from him, what evidence VA was responsible for getting, and what information VA would assist in obtaining on his behalf.  The correspondence also detailed how disability ratings and effective dates are assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  These issues remaining on appeal were most recently readjudicated in September 2014, when a supplemental statement of the case was issued.  Neither the Veteran, nor his representative, has alleged error in VA's notice to the Veteran in this appeal.  Hence, the duty to notify has been satisfactorily met.  

Regarding the duty to assist, VA obtained the Veteran's service treatment records and post-service private and VA medical records, and also secured examinations and medical opinions in furtherance of his claim.  The examinations for the issues addressed in this decision are sufficient, with one exception, because they were based on a thorough clinical evaluation, consideration of the Veteran's contentions, and a review of the claims file.  They also include adequate clinical findings to properly rate the Veteran's disabilities in conjunction with the relevant rating criteria.  Barr v. Nicholson, 21 Vet. App. 303 (2007); 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any additional pertinent medical records that have not been obtained and associated with the claims folder.  VA has no duty to inform or assist with respect to the procurement of relevant records that was unmet.  38 C.F.R. § 3.159(c)(1)-(3).  Further examination is not required on account of the one inadequate examination because of the others, which were both before and after it, are adequate.  Thus, the Board finds that VA's duty to assist has also been met.  

II.  Increased Rating for GAD with PTSD

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4.  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31 (1999).  

Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where entitlement to compensation has been established, but a higher initial disability rating is at issue, the extent of impairment throughout the entire period, beginning with the filing of the claim, must be considered and a determination must be made regarding whether "staged" ratings are warranted.  Fenderson v. West, 12 Vet. App. 119 (1999) (when a disability rating is initially assigned, separate ratings should be considered for separate periods of time, known as staged ratings).  However, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods for the disability at issue.

Regulations require that, where there is a question as to which of two evaluations is to be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in the appellant's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).  

The Veteran's GAD with PTSD is rated 50 percent disabling under Diagnostic Code 9400.  Diagnostic Code 9400 provides for a 50 percent rating where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is assigned when the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  

A 100 percent rating is assigned when there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9400. 

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Words such as "mild", "slight", "moderate" and "serious" are not defined in VA's Schedule for Rating Disabilities [or in DSM-V].  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just".  38 C.F.R. § 4.6.  Use of such terminology by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  38 C.F.R. §§ 4.2, 4.6.  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).  

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Diagnostic and Statistical Manual of Mental Disorders (5th ed.) (DSM-V); Carpenter v. Brown, 8 Vet. App. 240 (1995).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. Reg. 43186 (1995).  

Under DSM-V, a GAF score of 61-70 generally reflect some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, and having some meaningful interpersonal relationships.  A score of 51-60 generally reflects some moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  Scores of 41 to 50 reflect serious symptoms (suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  

Based on the evidence of record, the Board finds that the criteria for the next higher 70 percent schedular rating have not been met at any time during the appeal period.  Upon VA examination in December 2009, the Veteran reported nightmares approximately two to three times per week, flashbacks of seeing enemy soldiers, and rumination on his experiences in Korea.  Clinical evaluation revealed that he exhibited normal personal hygiene, and did not display any inappropriate behavior.  His communication skills were normal, as he had normal speech.  He was observed to have a logical thought process and displayed a stable affect.  His cognitive skills were also normal, as he exhibited fair judgment and insight.  There was no evidence of delusions, or suicidal or homicidal ideation.  His GAF was reported to be 60.  

Outpatient psychiatric treatment records showed that in August 2010, the Veteran stated that he was doing "much better" and that he was doing woodworking as a hobby.  He also was able to complete housework with the help of his son, who lived in the same house.  In March 2011, he stated that he had repeated nightmares about his experiences in Korea, but was observed to be "very pleasant" to the observing psychiatrist.  His affect was appropriate, and his thoughts were logical and coherent, with fair insight and good judgment.  In April 2011, he stated that he continued to experience flashbacks, loss of interest in certain activities and poor concentration.  However, in June 2011, he stated that his mood had been good, and that he was busy with medical appointments.  He also routinely denied suicidal ideation.  GAF scores reported in 2010 and 2011 ranged from 60-75.  

At his hearing before the Board in October 2012, the Veteran testified that he experienced nearly continuous panic attacks.  However, this assertion is contradicted by the fact that a history panic attacks was not noted on most occasions when he was clinically evaluated, including at the VA examinations.  

The JMPR discussed the Board's failure to take into account an October 2013 VA examination in its January 2015 decision.  At this examination, the Veteran reported a depressed mood, anxiety, sleep impairment, mild memory loss such as forgetting names, directions, or recent events, short- and long-term memory impairment such as retention of only highly learned material while forgetting to complete tasks, memory loss for names of close relatives, own occupation, or own name, difficulty in understanding complex commands, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and an inability to establish and maintain effective relationships.  He indicated that he had one friend despite not participating in social activities.  He described his relationships with family other than the son he lives with as good notwithstanding the distance between them.  The examiner concluded that he was had total occupational and social impairment.  His GAF was 50.

Upon VA examination in June 2014, the Veteran reported a depressed mood, anxiety, sleep impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  He also had difficulty adapting to stressful circumstances.  He was described as cooperative and friendly.  Speech was within normal limits and he maintained sufficient eye contact.  Psychomotor activity was normal.  He appeared euthymic and his affect was within normal limits.  Thought process was linear, logical, and goal-directed.  There were no indications of derailment or bizarre behavior.  Thought content showed no suicidal or homicidal thoughts.  No hallucinations, delusions, or paranoia.  There were no obsessions or compulsions.  Insight and judgment was adequate.  He was alert and oriented to person, place, time and purpose.  The examiner concluded that his psychiatric impairment did not preclude him from securing and following substantially gainful employment.  Indeed, it further was concluded that he had only occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily with normal routine behavior, self-care, and conversation.  His GAF remained 60.  

When considering the Veteran's observed symptoms in their entirety, the evidence does not indicate that the presence of anxiety/PTSD related symptoms such as suicidal ideation, obsessional rituals, illogical or obscure speech, near-continuous panic or depression, impaired impulse control, spatial disorientation, neglect of personal appearance, an inability to establish and maintain effective relationships, or any other similar symptoms to the point where a rating in excess of 50 percent would be warranted.  Although the Veteran reported instances of panic and difficulty adapting to stressful circumstances, the clinical records do not document complaints compatible with such a finding in order to grant an increased 70 percent rating.  The same is true with respect to an inability to establish and maintain effective relationships.  This was reported by the Veteran, but it is contradicted by his other reports of having a friend and good relationships with distant family as well as the fact that he lives with a son.  Memory loss for names of close relatives, own occupation, and own name was reported, but no such loss was ever actually found on clinical evaluation.

As noted above, a GAF score from 51 to 60 indicates only moderate symptoms or moderate difficulty in social, occupational, or school functioning; and a GAF score from 61 to 70 indicates only mild symptoms and impairment of functioning.  There is one lower GAF score of 50 from the October 2013 VA examination, but it is of little probative value.  Though the Veteran's reports made at the examination were documented, the examination itself was described by the Board in its April 2014 remand as "somewhat cursory and only marginal for rating purposes."  This formed part of the reason another VA examination, the one that ultimately took place in June 2014, was directed therein.  No behavioral observations were documented, so the basis for the GAF score is unknown.  Such a low score further is an anomaly, as the Veteran's scores both before and after October 2013 were substantially higher ranging from 60-75.

While the examiner who conducted the October 2013 VA examination concluded that the Veteran has total occupational and social impairment, the lack of findings made during the examination does not support this conclusion.  A medical opinion without a supporting rationale is not entitled to any probative value. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007).  The conclusion of the June 2014 VA examiner that the Veteran has occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily with normal routine behavior, self-care, and conversation, which is supported by findings made during the examination, is in alignment with a 30 percent rating.  Although the Veteran is now retired, that he continued to remain gainfully employed for many years is notable with respect to occupational impairment.

On balance, the preponderance of the evidence is against in increased rating of 70 percent at any time during the period on appeal.  The symptoms experienced by the Veteran have been of similar severity, frequency, and duration throughout this period.  These symptoms-flashbacks and ruminations, sleep impairment, anxiety, depression, other mood disturbances and disturbances of motivation, some but not near-continuous panic, some memory loss to include to short- and long-term memory but not for names of close relatives, own occupation, or own name, difficulty understanding complex commands, impaired concentration, and difficulty but not an inability to establish and maintain effective relationships-do not more nearly approximate the criteria for a 70 percent rating.  

In reaching this decision, the Board has considered the Veteran's statements regarding his symptoms and functional impairment, as well as the medical evidence in his file.  To the extent that he (or others) may argue or suggest that the clinical data supports an increased rating or satisfies the rating criteria for a higher rating, such assertions fall outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The Board also has considered the doctrine of reasonable doubt.  However, the doctrine is not for application since the preponderance of the evidence is against the Veteran's increased rating claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In sum, a rating in excess of 50 percent is not warranted.  The claim is denied.

III.  Total Disability Rating Based on Individual Unemployability

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15.

A total disability rating based on individual unemployability due to service-connected disability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).

Here, the Veteran contends that he is unable to maintain substantially gainful employment due to his service-connected disability.  His only service-connected disability is GAD with PTSD, and it is rated 50 percent disabling.  Thus, he does not meet the schedular criteria listed in 38 C.F.R. § 4.16(a) at any time during the rating period on appeal.  

However, consideration to such benefits on an extraschedular basis may be given.  In such case, the question becomes whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage") consistent with his education and occupational experience. Moore v. Derwinski, 1 Vet. App. 356 (1991). A claim for a total compensation rating based on individual unemployability requires that the record reflect some factor which takes this case outside the norm.  The sole fact that a claimant is unemployed, is employed only part-time, or has difficulty obtaining employment, is not enough.  A rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the appellant is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

Applicable regulations place responsibility for the ultimate total disability rating based on individual unemployability determination on VA, not a medical examiner.  Accordingly, it should now be crystal clear that the ultimate issue of whether total disability rating based on individual unemployability should be awarded is not a medical issue, but is a determination for the adjudicator.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013); Moore v. Nicholson, 21 Vet. App. 211 (2007) (The ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator.), rev'd on other grounds sub nom. Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).  Competent, credible lay evidence could be sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F. 3d 1372 (2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible but cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465 (1994).  

Here, in letters dated in May 2010 and March 2012, the Veteran's private physician, G.R., M.D., stated that the Veteran was "100% disabled."  However, he noted that the Veteran had severe arthritis and could not ambulate, a pacemaker for heart block, and atrial fibrillation; that he used a scooter to get around; and that he had undergone cervical spine surgery.  This doctor did not discuss the Veteran's GAD with PTSD.

Upon VA examination in December 2009, the examiner stated that the Veteran's irritability attributable to his GAD with PTSD would make it difficult to interact with the public or other co-workers.  However, the examiner did not state whether this disability made him unemployable.  The October 2013 VA medical examiner's conclusion that the Veteran is totally occupationally impaired has no probative value, as discussed above.  For the same reasons discussed above, this examiner's conclusion that the symptoms of his service-connected psychiatric disorder preclude him from securing and maintaining gainful employment also has no probative value.  Upon VA examination in June 2014, the examiner concluded that the Veteran's GAD with PTSD would not preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  Moreover, the Board observes that the record reflects that the Veteran stopped working voluntarily, and prior to his significant orthopedic and heart disabilities, which are not service-connected.  

In view of the foregoing, to the extent that the Veteran's service-connected GAD with PTSD causes occupational impairment, the Board finds that the Veteran is appropriately compensated by the 50 percent rating currently in effect.  The Board is aware of the Veteran's contentions that he cannot work due to this disability.  He is competent to provide testimony concerning factual matters of which he has firsthand knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a claim for VA benefits.  However, the Board finds that the clinical evidence showing that the Veteran's GAD with PTSD does not prevent him from performing sedentary employment is more probative and outweighs his assertions.  Cartright v. Derwinski, 2 Vet. App. 24 (1991).  Accordingly, the Board concludes that the preponderance of the evidence is against the Veteran's claim for a TDIU, and this claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating in excess of 50 percent for GAD with PTSD is denied.  

A TDIU due to service-connected disability is denied.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


